Affirmed and Opinion Filed April 14, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00322-CR
                               No. 05-20-00323-CR

                NICHOLAS ALEXANDER SMITH, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                  Trial Court Cause Nos. 31520 and 31521

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
                               I.    BACKGROUND
      This is an appeal of the judgment and sentence in two criminal cases.

Appellant was indicted for (i) the third-degree felony offense of Assault Family

Violence with a Prior Conviction and (ii) the second-degree felony offense of

aggravated assault with a deadly weapon. As to the third-degree felony offense,

appellant reached a plea agreement with the State, and he was sentenced to ten years

in the Texas Department of Criminal Justice. This sentence was probated for a period

of five years, and appellant was ordered to submit to terms of community
supervision. As to the second-degree felony offense, appellant reached a plea

agreement with the State, and he was placed on deferred adjudication for a period of

five years. For this second-degree felony offense, the other terms of probation were

principally identical to those of the third-degree felony offense. The terms of the plea

bargains and community supervision were to run concurrently.

      On August 13, 2019, the State filed a Motion to Revoke Community

Supervision and Deferred Adjudication in each of the two cases, alleging appellant

failed to complete several of the ordered conditions of his community supervision

and deferred adjudication. The State later amended these motions to add four

additional allegations of probation violations. On February 19, 2020, the trial court

held a hearing on the State’s motions, and appellant plead true to seven allegations.

The State offered no further evidence, and based on appellant’s pleas, the trial court

found that the seven allegations were true. The trial court proceeded to the

punishment phase. After hearing evidence from the State and appellant, the trial

court assessed appellant’s punishment at (i) ten years’ confinement as to the third-

degree felony offense and (ii) twenty years’ confinement as to the second-degree

felony offense.

      This appeal followed. The trial court appointed appellate counsel for

appellant, and she filed an Anders brief on his behalf, representing that she had

“diligently reviewed the entire record and the law applicable thereto and, in her



                                          –2–
opinion, the appeal is without merit and wholly frivolous in that the record reflects

no reversible error.”

                                  II.    ANDERS BRIEF

      An Anders brief is a brief filed in support of an appointed attorney’s motion

to withdraw from an appeal that the attorney has concluded, after conscientious

examination of the entire record, is a frivolous appeal. Anders v. California, 386

U.S. 738, 744 (1967). Underlying the Anders procedure is the constitutional

requirement of substantial equality and fair process, which can only be attained if

appellate counsel acts in the role of an active advocate in behalf of her client. See

id. Ultimately, an appropriate Anders brief provides the court of appeals with an

assurance of integrity in the criminal proceedings in the trial courts that the court of

appeals supervises. In many ways, an Anders brief is an audit of the trial court’s

disposition.

      To that end, an Anders brief must “discuss the evidence adduced at the trial,

point out where pertinent testimony may be found in the record, refer to pages in the

record where objections were made, the nature of the objection, the trial court’s

ruling, and discuss either why the trial court’s ruling was correct or why the appellant

was not harmed by the ruling of the court.” High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978). In addition to setting out an attorney’s due diligence investigation

on behalf of the client, the Anders brief has an additional use for an appellate court,

providing it “with a roadmap for their review of the record because the court itself

                                          –3–
must be assured that the attorney has made a legally correct determination that the

appeal is frivolous.” In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

                                             III.     DISCUSSION

          Appointed counsel filed a separate motion to withdraw and a certification of

counsel. Appointed counsel’s certification states she had: (1) informed appellant of

her motion to withdraw and the filing of her Anders brief and provided him with a

copy of each; (2) informed appellant of his right to file a pro se response and of his

right to review the record; and (3) made the record available to appellant.1 Appointed

counsel’s certification, motions to withdraw, and Anders brief do not advise

appellant of his pro se right to seek discretionary review with the Texas Court of

Criminal Appeals, if we declared his appeal was frivolous. Appointed counsel must

provide such notice to the defendant.2

          By letter dated June 18, 2020, we advised appellant of his right to file a pro se

response by August 1, 2020, and that failure to file a pro se response by that date



    1
       Appointed counsel’s motions to withdraw specify she “delivered to [a]ppellant a copy of the record
in this case.”
    2
        A lawyer who files an Anders brief must
          write a letter to (1) notify his client of the motion to withdraw and the accompanying
          Anders brief, providing him a copy of each, (2) inform him of his right to file a pro se
          response and of his right to review the record preparatory to filing that response, and
          (3) inform him of his pro se right to seek discretionary review should the court of appeals
          declare his appeal frivolous. To this list we now add that appointed counsel who files a
          motion to withdraw and Anders brief must also (4) take concrete measures to initiate and
          facilitate the process of actuating his client’s right to review the appellate record, if that is
          what his client wishes.
    Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).
                                                       –4–
would result in the case being submitted on the brief filed by appointed appellate

counsel. We further advised appellant of his pro se right to seek discretionary review

with the Texas Court of Criminal Appeals if we declared his appeal was frivolous.

We have not received a pro se response from appellant.

      Appointed counsel’s brief meets all of the requirements of Anders in that it

presents a professional evaluation of the record showing why there are no arguable

grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references

to the facts and procedural history and set out pertinent legal authorities.”). In

compliance with High v. State, appointed counsel discussed why, under controlling

authority, there were no reversible errors in the trial court’s judgment. 573 S.W.2d

807, 811 (Tex. Crim. App. [Panel Op.] 1978).

      When an appellate court receives an Anders brief from an appellant’s court-

appointed counsel asserting that no arguable grounds for appeal exist, we must

determine the issue independently by conducting our own review of the entire

record. Anders, 386 U.S. at 744 (emphasizing that the reviewing court, and not

appointed counsel, determines, after full examination of proceedings, whether the

case is “wholly frivolous”); see Crowe v. State, 595 S.W.3d 317, 318–19 (Tex.

App.—Dallas 2020, no pet.). We have thoroughly reviewed the record and have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178

                                         –5–
S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”). Accordingly, we agree

with counsel’s assessment that the appeal is frivolous and without merit.

                                 IV.   CONCLUSION

      Based on the foregoing, we affirm the judgment of the trial court. Counsel’s

motion to withdraw is granted.


                                           /Bill Pedersen, III/
                                           BILL PEDERSEN, III
200322f.p05                                JUSTICE
200323f.p05




                                        –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NICHOLAS ALEXANDER SMITH,                    On Appeal from the 196th Judicial
Appellant                                    District Court, Hunt County, Texas
                                             Trial Court Cause No. 31520.
No. 05-20-00322-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Partida-
THE STATE OF TEXAS, Appellee                 Kipness and Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 14th day of April, 2021.




                                       –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NICHOLAS ALEXANDER SMITH,                    On Appeal from the 196th Judicial
Appellant                                    District Court, Hunt County, Texas
                                             Trial Court Cause No. 31521.
No. 05-20-00323-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Partida-
THE STATE OF TEXAS, Appellee                 Kipness and Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 14th day of April, 2021.




                                       –8–